                 Case 19-61614-grs                       Doc 10        Filed 01/07/20 Entered 01/07/20 17:52:36                                         Desc Main
                                                                       Document      Page 1 of 2

 Fill in this information to identify the case:
 Debtor name Ellwood Medical Center Real Estate, LLC
 United States Bankruptcy Court for the: EASTERN DISTRICT OF                                                                                          Check if this is an
                                                KENTUCKY
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 BQR Capital, LLC                                                                       Disputed                       Unknown                         $0.00               Unknown
 C/O Pelorus Equity
 Group, Inc.
 124 Tustin Avenue,
 Suite 200
 Newport Beach, CA
 92663
 Carol E. Momjian                                                                                                                                                                 $0.00
 Senior Deputy
 Attorney
 General-in-Charge
 Fin. Enforcement
 Sec., PA Off. Att.
 Gen.
 1600 Arch Street,
 Suite 300
 Philadelphia, PA
 19103
 Jason L. Swartley                                                                                                                                                                $0.00
 Chief Deputy
 Attorney General
 Fin Enf. Sec., PA
 Off. Att. Gen.
 Strawberry Square,
 15th Floor
 Harrisburg, PA
 17120
 Lesrig Holdings,                                                                                                                                                                 $0.00
 LLC
 23461 S. Pointe
 Drive
 Laguna Hills, CA
 92653




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                 Case 19-61614-grs                       Doc 10        Filed 01/07/20 Entered 01/07/20 17:52:36                                         Desc Main
                                                                       Document      Page 2 of 2

 Debtor    Ellwood Medical Center Real Estate, LLC                                                            Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Leyda Bequer,                                                                          Disputed                       Unknown                         $0.00               Unknown
 Trustee of Bequer
 Trust
 23461 S. Pointe
 Drive, Suite 215
 Laguna Hills, CA
 92653
 Pelorus Fund, LLC                                                                      Disputed                 $2,000,000.00                         $0.00          $2,000,000.00
 C/O Pelorus Equity
 Group, Inc.
 124 Tustin Avenue,
 Suite 200
 Newport Beach, CA
 92663
 Penn Med LLC                                                                           Disputed                 $5,257,049.00                         $0.00          $5,257,049.00
 C/O Jeffery P.
 Meyers
 Myers Law Group
 LLC
 17025 Perry
 Highway
 Warrendale, PA
 15086
 The Third Friday                                                                       Disputed                       Unknown                         $0.00               Unknown
 Total Return Fund,
 L.P.
 C/O Michael E.
 Lewitt
 85 N. Congress
 Avenue
 Delray Beach, FL
 33445




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
